Citation Nr: 1429912	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and March 1982 to March 1986.  The Veteran died in August 2008.  The appellant claims entitlement to status as a surviving spouse for VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 Administrative Decision issued by the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1984 and never divorced.  

2.  At the time of the Veteran's death in August 2008, he and the appellant were legally married, although they were not living together.

3.  The evidence of record is in equipoise as to whether there was a lack of intent on the part of the surviving spouse to desert the veteran and/or permanently separate from the Veteran; and/or whether it was based on mutual consent for purposes of convenience, health, business, or any other reason that did not show an intent on the part of appellant to desert the Veteran. 


CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, the Veteran's widow is recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

The claim was denied because there was evidence that the appellant and the Veteran had not continuously cohabitated from the date of marriage to the date of death of the Veteran because the appellant deserted the Veteran.  The appellant submitted evidence to support her claim including lay statements from neighbors and acquaintances who knew that the claimant and the Veteran were married and that they had lived together and appeared to be happily married.  The appellant also submitted a statement in support of her claim.  She asserts that she left the country only temporarily to care for her mother in Germany, that she and the Veteran were legally married until his death, and that neither she nor the Veteran considered the move a "separation."  The case was readjudicated in September 2011 when the RO issued a second administrative decision denying the appellant recognition as the Veteran's surviving spouse for VA benefits purposes.  

The Board acknowledges that the appellant was not sent a letter delineating the evidence necessary to establish her claim for status as the Veteran's surviving spouse for VA benefits prior to the initial adjudication of her claim.  Despite this, the appellant's personal statements, as well as the lay statements she submitted, demonstrate she has actual knowledge of what evidence is required to establish her claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  To that end, the appellant was sufficiently advised in the September 2011 subsequent administrative decision, and the January 2012 statement of the case of the requirements for establishing status as a surviving spouse.  She has presented argument in various written statements.  She essentially argues that while she and the Veteran did not live together continuously prior to his death, the separation was temporary so she could help her ailing mother in Germany.  She asserted that she did not abandon her husband and that his comments in VA records indicating that he was separated because his wife left him, were not accurate because his mental state was altered and he was depressed.  In this regard, the Veteran's outpatient treatment records from July 2008, one month prior to his death, note that the Veteran's marital status was "separated" and that he reported to various medical professionals that his wife left him when the money ran out.  

In essence, the crux of this case is whether the separation was only temporary for purposes of taking care of a family member - a type that would ordinarily occur; or, whether it was due to the appellant's intent to desert the Veteran without fault on the Veteran's part.  The appellant's arguments and submissions demonstrate an understanding of this.  As such, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 (2013).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2013).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) held that neither 38 U.S.C.A. § 101(3) nor 38 C.F.R. § 3.53(a) permitted post-separation conduct in and of itself to be a basis for denial of "surviving spouse" status.  The Court set forth a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct.  The Court found that the "without fault" requirement of the law was not a continuing one.  Rather, the finding of fault is to be determined on the basis of an analysis of the conduct at the time of separation.  Id. 

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate.  The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'"  Id. at 1356 (emphasis in original) (quoting 38 C.F.R. § 3.53(b)).  The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Id. at 1357.

In claims for benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

In this case, there is no evidence to indicate that the Veteran and the appellant were not married at the time of his death.  Similarly, it is not in dispute that the appellant separated from the Veteran and traveled to Germany.  According to the Veteran's VA outpatient treatment records, he claimed in July 2008 that his wife left him when the money ran out and that he was separated.  The appellant maintains, however, that the trip to Germany was temporary, and for the purpose of caring for her sick mother.  While the lay statements suggest that the marriage was a happy one, and that the appellant and the Veteran had barbeques in their back yard the statements do not provide any sense of how recently the barbecues took place, and they do not provide insight into the intent of the parties to separate.  Thus, their statements are less probative than the findings in the outpatient treatment records.  That notwithstanding, however, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'"  Id. at 1356 (emphasis in original) (quoting 38 C.F.R. § 3.53(b)).  

There is evidence both for, and against the claim.  The Veteran essentially reported that the appellant deserted him and the appellant reports that the separation was temporary, for the purposes of caring for her mother.  In light of these findings, the evidence is in equipoise as to whether the separation was by mutual consent.  As noted above, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  The Board cannot conclude, based on the Veteran's statements alone, that there was a definite intent to end the marriage by the surviving spouse.  As such, the continuity of cohabitation is not broken.  

Based on the foregoing, the appellant meets the requirements as a surviving spouse for the purposes of basic eligibility to VA death benefits.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA purposes is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


